                                                         JS-6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11
                                         )
12                                       ) Case No.: SACV 16-01841-CJC(KESx)
                                         )
13
     MISSION VIEJO FLORIST, INC.,        )
                                         )
14                                       )
               Plaintiff,                )
15                                       ) JUDGMENT
          v.                             )
16                                       )
                                         )
17
     ORCHARD SUPPLY COMPANY,             )
                                         )
18   LLC, et al.,                        )
                                         )
19                                       )
               Defendants.               )
20                                       )
                                         )
21                                       )
                                         )
22

23

24

25

26

27   //
28


                                         -1-
 1         This action came on for hearing before the Court, on April 15, 2019, on a Motion
 2   for Summary Judgment, and the evidence presented having been fully considered, the
 3   issues having been duly heard, and a decision having been duly rendered,
 4

 5         IT IS ORDERED AND ADJUDGED that the Plaintiff take nothing, that the
 6   action be dismissed on the merits, and that the Defendant recover its costs.
 7

 8

 9

10         DATED:       April 15, 2019
11                                                __________________________________
12                                                       CORMAC J. CARNEY
13                                                UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -2-
